Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16, 23-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in view of Jones (U.S. Pub No. 2021/0211887 A1) in further view of Ma (U.S. Pub NO. 2016/0149622 A1).

12. Schmitz discloses a computerized method for operating a wireless device within a wireless network having a plurality of base stations, the computerized method comprising: detecting a first connectable base station; obtaining, using at least a portion of the plurality of radio apparatus of the wireless device, data relating to one or more network conditions associated with the first connectable base station [par 0146, Common examples of user routine data include e.g., geo-tracking data, social media posts, financial transaction records, call and messaging data, nearby user data, nearby base station and access point data. More generally, user routine data may include, without limitation, any variation and/or combination of e.g., geographic location, velocity, acceleration, time and/or date stamps, frequency, accumulated time, activity data]; storing the obtained data [par 0075, In one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions]; wherein each of the plurality of radio apparatus are associated with a respective reconfigurable logic controller element the respective reconfigurable logic controller elements enabling at least one of (i) each of the plurality of radio apparatus to be controlled individually or (ii) two or more of the plurality of radio apparatus to be controlled collectively [par 0028, 0077, 0166, In some embodiments thereof, the network user may organize the network based on time-shifted control plane data. In other embodiments, the network user may organize the network based on ledger-based control plane data. For example, the network can account for devices that opt-in or opt-out of fog network participation ahead of time; this is preferable to the existing solutions of e.g., requesting user participation, commandeering devices without user consent,  Thus, localized considerations may be better performed at e.g., edge devices, a fog network master, and/or as between direct peers. Hybrid embodiments may intermix analysis at a variety of different levels. For example, a user may configure their device to participate in the fog network. As a result the device may identify routine triggers, and the network may assign routine rules based on various network conditions], repeating the detecting, obtaining and storing for at least a second of the plurality of base stations [par 0163, in another exemplary embodiment, user routine data maybe aggregated and/or consolidated directly between the multiple different devices. For example, a first device may track nearby devices (a listing of candidate neighbor devices); over a number of repeated contact with a specific second device, the first device may contact the second device to exchange]; evaluating the stored obtained data [par 0142, a device collects user routine data. In one exemplary embodiment, the device is a user device associated with a user (e.g., a laptop, phone, tablet, personal fitness device, personal media device and/or other personal device). In other embodiments, the device (e.g., a base station, an access point, a network controller, or other networking entity) may be tracking a user device. In still other embodiments, the device (e.g., paypoint, Internet of Things (loT), cameras, beacons, and/or any number of other active or passive monitoring devices) may be collecting the ephemera of user data that is thrown off by any number of personal interactions], and establishing a configuration of the wireless device based at least on the evaluating the stored obtained data for the first and at least second base stations, the configuration comprising selection of a different permutation of one or more of the plurality of radio apparatus and one or more of the plurality of base stations between which to establish wireless connections for provision of broadband wireless service via the wireless device [par 0130, the fog networking opportunity between the first and second user at the coffee shop 302B disappears as soon as the first user has selected path 306A. In this example, once the users have made their route selections for the morning, only the first user and the third user have an opportunity to create a fog network (barring non-routine delays). In other words, determining who will be at a specific time and location based on actual observable events is substantially less onerous than trying to orchestrate fog networks as they occur, or to predict fog networks based only on collected routine data], the one or more of the plurality of radio apparatus comprising at least a different portion of the plurality of radio apparatus than the at least first portion of the plurality of radio apparatus [par 0167, in contrast, the user may consume fog network resources during leisure periods when he would like to preserve his own device resources and/or even extend his performance beyond the device capabilities. In some variants, the user may further identify particular users to network with e.g., for privacy reasons. For example, a user may only wish to form fog networks with people that are of his own social network or workplace. Similarly, a parent may restrict their children's devices to only accept connections to specific people].
 	Schmitz fail to show repeating the detecting, obtaining and storing for at least a second of the plurality of base stations
 	In an analogous art Jones show repeating the detecting, obtaining and storing for at least a second of the plurality of base stations [par 0021, 0086-0088, In some examples, the spectrum allocation controller may use one or more trained machine- learning algorithms to infer a distribution of available bandwidth between air-interface technologies based on historical network traffic data captured over a predetermined time interval. The spectrum allocation controller 102 may monitor network traffic on a continuous basis, per a predetermined schedule, or in response to a triggering event. The predetermined schedule may be based on a time interval of 15 minutes, 30 minutes, one hour, 12 hours, or 24 hours; however, any time interval is possible. Further, the triggering event may correspond to receipt of an indication that real-time network traffic at a base station node 104, has exceeded a predetermined threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.
 	Schmitz and Jones fail to show the wireless device comprising a plurality of radio apparatus disposed at varying azimuth angles
 	In an analogous art Ma show the wireless device comprising a plurality of radio apparatus disposed at varying azimuth angles [par 0066, Their mutual interference may not be worse than in a 6 sector communications system case. The UE feedback using the codebook may clearly identify the UE location in the azimuth angle, enabling the pairing of the UEs. When ignoring certain 3GPP LTE technical standards release 8 (R8) limitations on MU-MIMO scheduling]
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, and Ma because provide a system and method for multi-user multiple input multiple output (MU-MIMO) communications.


13. Schmitz, Jones, and Ma display the computerized method of Claim 12, wherein the detecting of the first connectable base station comprises identifying the first connectable base station via logic operative on one or more configurable logic blocks (CLBs) of a logic array of the wireless device, the obtained data relating to one or more radio frequency (RF) parameters associated with RF transmissions by the first base station [Schmitz, par 0254, 0255, The network component 1200 may further include a 5G RF device 1218 having 5G-capable antenna(s) and/or tuner(s) configured to communicate with client devices with 5G antenna(s), another gNB component (e.g., another DU or CU), wireless base stations including small/femto cells, or other fog network components, e.g., any other edge radio access node.  The aforementioned 5G RF antenna(s) are configured to detect and transceive signals from radio access technologies (RATs), particularly with network devices (e.g., client devices) using 3GPP-based cellular connectivity (e.g., 5G or 4G/5G-based communication) in the service area or venue].


14. Schmitz, Jones, and Ma  provides the computerized method of Claim 12, wherein the detecting of the first connectable base station comprises detecting the first connectable base station utilizing 3GPP (Third Generation Partnership Project) [par 0109, Notably, existing 3GPP networks were designed around the cellular network paradigm and have always assumed that a UE would communicate with other logical entities via a cell (provided by a gNB, base station, wireless access point, etc.)].
 	Schmitz and MA fail to show protocols for detection within a Citizens Broadband Radio Service (CBRS) frequency band within which the first connectable base station is operating as a Citizens Broadband Radio Service Device (CBSD), the wireless device configured to scan the CBRS frequency band.
 	In an analogous Jones show protocols for detection within a Citizens Broadband Radio Service (CBRS) frequency band within which the first connectable base station is operating as a Citizens Broadband Radio Service Device (CBSD), the wireless device configured to scan the CBRS frequency band [par 0029,  Unlike the primary licensed RF band spectrum, the CBRS spectrum is governed by the Spectrum Access System (SAS) and operates within the 3.50 GHz band. The CBRS spectrum provides higher bandwidth but less geographic coverage relative to the primary licensed RF band spectrum. Therefore, to accommodate its lesser geographic coverage, the use of the CBRS spectrum may be beneficial within service segments closer to the base station node relative to service segments served by a primary licensed RF band spectrum]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, and Ma because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.


15. Schmitz, Jones, and MA creates the computerized method of Claim 12, further comprising establishing a wireless connection with each of the first  connectable base station and the one or more of the plurality of base stations; whereon the obtaining of the data comprises using a performance client process operative to execute on the wireless device to obtain at least one of throughput, latency, jitter, or BER (bit error rate) data for the connections with each of the first connectable base station and the one or more of the plurality of base stations [Schmitz, par 0149, in another such example, user routine data collection may only occur when there is sufficient power, memory, and/or processing capability to monitor user behavior. Common examples of system considerations include e.g., device resources and considerations (the aforementioned memory and processing capability as well as e.g., bandwidth, current tasks, prioritization schemes, etc.), network resources and considerations (e.g., network congestion, traffic load, quality of service, etc.), user considerations (e.g., user experience, responsiveness, latency, throughput, power consumption, performance, etc.) Still other considerations and/or triggering events may be used to collect user routine data].


16. Schmitz, Jones, and MA provide the computerized method of Claim 15, wherein the establishing of the configuration comprises: establishing one or more respective wireless connections between the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations [Schmitz, par 0071, Base stations 114a may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, and 102c to facilitate access to one or more communication networks, such as the core network 106/107/109, the Internet 110, Network Services 113, and/or the other networks 112. Similarly, base station 114b may be any type of device configured to wiredly and/or wirelessly interface with at least one of the Remote Radio Heads (RRHs) 118a, 118b, Transmission and Reception Points (TRPs) 119a, 119b, and/or Roadside Units (RSUs) 120a and 120b to facilitate access to one or more communication networks, such as the core network 106/107/109, the Internet 110, other networks 112, and/or Network Services 113. RRHs 118a, 118b may be any type of device configured to wirelessly interface with at least one of the WTRUs]; and selecting two of the one or more of the established wireless connections to provide multi- path service for a common application operative on the wireless device, the multi-path service utilizing a plurality of CLBs of a logic array apparatus of the wireless device [par 0251, The first step incudes monitoring UEs to select the best beam from a SyncRef UE's SL SS/PBCH. At this stage, the SyncRef UE does not how many monitoring UEs are nearby or proximity as depicted in FIG. 13. In FIG. 13, vehicle A (UE A) is the SyncRef UE (i.e., initiating SL SS/PBCH burst transmission) and vehicle B (UE B) and vehicle C (UE C) are the monitoring UEs].


23. Schmitz, Jones, and MA disclose the computerized method of Claim 12, further comprising: wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections is based at least on the rank of each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless device [par 0104, 0105, the network architecture 100 is typically a “tree-and-branch” structure, and hence multiple tiered wireless access nodes may be linked to each other or cascaded via higher order tree and branch topologies. For example, a gNB 104n may be in data communication with one or more child nodes upstream (connected to the core network 102 or other intermediate nodes) or downstream (connected to a UE 106n).  Tree topologies were well suited to the traditional centralized operation of cellular networks. For example, the core network 102 could control a user's network wide access via the aforementioned control plane. Additionally, overall network operation could be centrally managed by the network operator] 
 	Schmitz, Jones, and Ma fail to show obtaining second data relating to one or more network conditions associated with a plurality of radio apparatus of each of the individual ones of the plurality of base stations that are within the wireless range of the wireless device; and evaluating the obtained second data to rank each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless;
 	In an analogous art Jones obtaining second data relating to one or more network conditions associated with a plurality of radio apparatus of each of the individual ones of the plurality of base stations that are within the wireless range of the wireless device [par 0081, In other words, 5G-NR communication transmissions may be operable only subframe 208(P-2) unused, notwithstanding usage by TM9-enabled client devices. In an alternative embodiment that is not shown in FIG. 2B for purposes of clarity, the BWP of the second cell 204 may be defined for a subset of 5G-NR communication transmissions, such as those related to loT devices. In this way, the remaining bandwidth of subframe 208(P-2), other than the bandwidth allotted to the BWP is usable for other 5G-NR enabled client device]; evaluating the obtained second data to rank each of the plurality of radio apparatus of the individual ones of the plurality of base stations that are within the wireless range of the wireless device [par 0116, Scheduling criteria may be based on the air-interface technology (e.g., 5G-NR or LTE), user- priority, device-priority, service-priority, or any combination thereof. Scheduling criteria may also be based on an origin and/or destination of the communication transmission itself, such as a public or private event. In some examples, the scheduling criteria 430 may be configured to maintain a threshold QoS based on user-priority, device-priority, service-priority, or any combination thereof. The QoS may relate to packet loss, latency, jitter, echo, downlink throughput, uplink throughout, or any combination thereof|; 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.

24. Schmitz, Ma, and Jones creates the computerized method of Claim 12, Schmitz and Ma fail to show wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections comprises selecting one or more of the plurality of radio apparatus of the wireless device and at least two of the plurality of base stations between which to establish the wireless connections based on a determination that a service level agreement (SLA) cannot be met by use of only one of the plurality of base stations
 	In an analogous art Jones show wherein the selecting of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations between which to establish the wireless connections comprises selecting one or more of the plurality of radio apparatus of the wireless device and at least two of the plurality of base stations between which to establish the wireless connections based on a determination that a service level agreement (SLA) cannot be met by use of only one of the plurality of base stations [Jones, par 0151, 0152, The service priority may be set by an SLA or other contractual mechanism. In other words, the spectrum allocation controller may first identify a subset of client devices with a service priority, determine the QoS metrics for the subset of client devices, and if the QoS metrics fall below the predetermined QoS threshold, prioritize the allocation of available spectrum to the subset of client devices. At 706, the spectrum allocation controller may determine whether the QoS metric is less than the predetermined QoS threshold. The predetermined QoS threshold may represent a minimum QoS for network traffic within a service area. The predetermined QoS threshold may be set by an administrator of the spectrum allocation controller, an operator of the telecommunications network, or via an SLA associated with a client device].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.

25. Jones creates Integrated circuit (IC) apparatus for configuring a wireless device having a plurality of radio apparatus, the IC apparatus comprising: one or more first configurable logic blocks (CLBs), the CLBs configured for data communication with one or more of the plurality of radio apparatus via one or more input and output (I/O) contacts [par 0092, 0121, Each of the one or more processor(s) 308 may have numerous arithmetic logic units (ALUs) that perform arithmetic and logical operations as well as one or more control units (CUs) that extract instructions and stored content from processor cache memory, and then executes these instructions by calling on the ALUs, as necessary during program execution. the segment allocation component 432 may employ the semi-static and/or dynamic method for spectrum allocation to allocate available spectrum to a plurality of client devices within a service segment or to specific client devices with a predefined, service priority]; one or more second CLBs comprising performance monitoring logic, the performance monitoring logic in data communication with at least a portion of the one or more first CLBs and configured to determine at least one performance parameter associated with wireless connections between the one or more radio apparatus and one or more respective serving base stations [par 0055, 0098, The spectrum allocation controller 102 may be configured to monitor real-time, or near real-time network traffic of different air-interface technologies, such as LTE and 5G-NR. Further, the spectrum allocation controller 102 may dynamically provision
available bandwidth within a cell of a base station node to accommodate changing network traffic demands at the base station node. In response to a monitoring event, the monitoring module 414 may retrieve network traffic data from a base station node. The network traffic data may include telemetry data of bandwidth utilization for each cell of the base station node. Network traffic data may also include network usage characteristics such as client device identifiers, device type identifiers, indications of bandwidth used to stream multimedia content, download multimedia content, Voice over Internet Protocol (VoIP), Video over Internet Protocol (VoIP), and/or so forth];
 	Jones fail to show one or more third CLBs comprising decision making logic, the one or more third CLBs in data communication with the one or more second CLBs and configured to utilize at least the determined at least one performance parameter for respective ones of the wireless connections to decide which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device; wherein the decision of which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device comprises a decision to (1) utilize at least a first one of the plurality of radio apparatus during a first period of time and (ii) utilize at least a second one of the plurality of radio apparatus during a second period of time, the first period of time not overlapping with the second period of time.
 	In an analogous art Schmitz show one or more third CLBs comprising decision making logic, the one or more third CLBs in data communication with the one or more second CLBs and configured to utilize at least the determined at least one performance parameter for respective ones of the wireless connections to decide which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device
[par 0115, In other ad hoc networks, a user device may connect to another user device that is too distant for a direct communication link, yet able to communicate via intermediary devices in the fog. Most ad hoc networks are limited to two entities (a point-to-point connection); although higher order ad hoc networks may be used with equal success (partial and/or full mesh networks). Historically, higher order ad hoc networks often require more resources than was available on mobile devices (e.g., power and/or bandwidth capabilities), however device capabilities have greatly improved enabling such operation]; wherein the decision of which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device comprises a decision to (1) utilize at least a first one of the plurality of radio apparatus during a first period of time and (ii) utilize at least a second one of the plurality of radio apparatus during a second period of time, the first period of time not overlapping with the second period of time [par 0116, 0117, However, the present disclosure is not so limited and at least portions may be implemented with various other types of long- and short-range wireless connectivity, e.g., WLAN (e.g., Wi-Fi or based on other IEEE Std. 802.11), Bluetooth (including Bluetooth Low Energy (BTLE)), 3G cellular, infrared, radio- frequency identification (RFID), near-field communication (NFC), and Global Positioning System (GPS). As shown therein, each UE 206 is allocated a time slot. As shown therein, UE 206f and UE 2069 transmit their packets during their respective timeslots; thus, UE 206f transmits at timeslot t0, and UE 206g transmits at timeslot t1. The QNB 204 has dedicated resources and can transmit during its any of the timeslots (tO, (1)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Jones and Schmitz because control plane signaling authenticates the participants and/or allocates resources for the devices to communicate with (e.g., frequency bands and/or timeslots). In the context of cellular networks, control plane functionality guarantees security and prevents interference.
 	Jones and Schmitz fail to show one or more first configurable logic blocks (CLBs), the one or more first CLBs.
 	In an analogous art MA shows one or more first configurable logic blocks (CLBs), the one or more first CLBs [par 0076, Operational logic 1004 may utilize data from a configuration file stored in FPGA memory 1008 (e.g., nonvolatile flash memory, SRAM memory, DRAM memory, phase change memory, register files, or other suitable memory) defining the configuration of logic blocks and connectivity to configure the configurable logic 1002 according to the configuration file. Operational logic 1004 may perform other suitable operations of the FPGA].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Jones, Schmitz, and Ma because this provide operational logic 1004 may include any suitable logic (which may be implemented in configurable logic or fixed logic), such as one or more memory devices including any suitable type of memory (e.g., RAM),


26. Jones, Schmitz, and Ma create the IC apparatus of Claim 25, wherein one or more of the one or more first or second CLBs are configured to perform at least one of (i) packet aggregation, or (ii) network congestion control, for data packets exchanged between the wireless device and the one or more respective serving base stations via two or more of the wireless connections [par 0150, For example, the spectrum allocation controller may aggregate network metadata within the service area and calculate a QoS metric for each service segment based on network usage data. For example, network metadata may be aggregated based on the geolocation of client devices to determine a mean- QoS metric for each service segment that is based on the average uplink throughput, downlink throughput, packet loss, jitter, latency, or any combination thereof].






Claim(s) 27, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in further view of Ma (U.S. Pub NO. 2016/0149622 A1).

27. Schmitz teaches a configurable computerized wireless device for use in a wireless network, the configurable computerized wireless device comprising: programmable logic array apparatus comprising a field programmable gate array apparatus [par 0138,  Thus, a program running in a first mode may access only memory mapped by its own process virtual address space; it cannot access memory within another process's virtual address space unless memory sharing between the processes has been set up], 
wherein the programmable logic array apparatus includes logic configured to, when executed, cause the configurable computerized wireless device to: identify one or more wireless network apparatus communicative with the configurable computerized wireless device [par 0106, For example, the service provider network 100 aggregated and/or analyzed subscriber- or account-specific data (including inter alia, particular mobile devices associated with such subscriber or accounts) as part of the provision and planning for services to users. As but one example, device-specific IDs (e.g., MAC address, unique device or component identifier, or the like) were used to identify subscriber account data maintained at, e.g., the network headend(s) within the core network 102 so as to permit or at least facilitate, among other things, (i) user authentication; (ii) correlation to particular subscriber groups or demographics, such as for accounting of data usage]; the identification comprising utilization of one or more of the individual ones of the first portion of the plurality of first preconfigured logic blocks to control one or more of the plurality of radio apparatus, respectively; obtain, via use of one or more second preconfigured logic blocks, data relating to one or more network conditions associated with each of the one or more wireless network apparatus [par 0105, For example, the core network 102 could control a user's network wide access via the aforementioned control plane. Additionally, overall network operation could be centrally managed by the network operator based on e.g., prevailing operational conditions in the network, changes in user population and/or makeup of users at the venue, business models (e.g., to maximize profitability or provide other benefits), spectrum channel changes or withdrawals, or even simply to enhance user experience using one radio access network],  wherein the one or more second preconfigured logic blocks are different from the plurality of first preconfigured logic blocks; store the obtained data [par 0075, The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of “routine rules” and/or “routine trigger” conditions. In some variants, multiple sets of routine usage data and/or device data are combined and considered together for overall network optimization];  and change configuration of at least one of the plurality of radio apparatus based at least on the obtained data relating to the one or more network conditions [par 0108, Specifically, the major functions of the RRC protocol include connection establishment and release functions, broadcast of system information, radio bearer establishment, reconfiguration and release, RRC connection mobility procedures, paging notifications and some limited power control. The RRC protocol is used by the network to configure the user and control planes according to the network status so as to implement various radio resource management strategies].
Schmitz fail to show the field programmable gate array apparatus comprising a plurality of first preconfigured logic blocks; and a plurality of radio apparatus in data communication with the programmable logic array apparatus, the plurality of radio apparatus associated with individual ones of a first portion of the plurality of first preconfigured logic blocks, respectively;  wherein the programmable logic array apparatus includes logic configured to, when executed, cause the configurable computerized wireless device to: identify one or more wireless network apparatus communicative with the configurable computerized wireless device, the identification comprising utilization of one or more of the individual ones of the first portion of the plurality of first preconfigured logic blocks to control one or more of the plurality of radio apparatus.
	In an analogous art MA show the field programmable gate array apparatus comprising a plurality of first preconfigured logic blocks; and a plurality of radio apparatus in data communication with the programmable logic array apparatus, the plurality of radio apparatus associated with individual ones of a first portion of the plurality of first preconfigured logic blocks [par 0076,  DRAM memory, phase change memory, register files, or other suitable memory) defining the configuration of logic blocks and connectivity to configure the configurable logic 1002 according to the configuration file. Operational logic 1004 may perform other suitable operations of the FPGA. In various embodiments, control bits of the configuration file may operate to configure the logic (e.g., by activating or deactivating particular interconnects between portions of the configurable logic or by sending control signals to particular logic blocks)], 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, and Ma because this provide operational logic 1004 may include any suitable logic (which may be implemented in configurable logic or fixed logic), such as one or more memory devices including any suitable type of memory (e.g., RAM),


33. Schmitz and Ma convey the configurable computerized wireless device of Claim 27, wherein the programmable logic array apparatus further comprises second logic configured to, when executed, cause the configurable computerized wireless device to:
utilize data relating to one or more rules to determine which one of the one or more wireless network apparatus to connect, the determination based at least in part on the obtained data relating to the one or more network conditions [par 0108, Specifically, the major functions of the RRC protocol include connection establishment and release functions, broadcast of system information, radio bearer establishment, reconfiguration and release, RRC connection mobility procedures, paging notifications and some limited power control. The RRC protocol is used by the network to configure the user and control planes according to the network status so as to implement various radio resource management strategies].

34. Schmitz and Ma create the configurable computerized wireless device of Claim 27, wherein the programmable logic array apparatus further comprises second logic configured to, when executed, cause the configurable computerized wireless device to:
cause transmission of the obtained data to a network-based computerized process via at least one of the plurality of radio apparatus and a wireless network apparatus in wireless communication therewith according to an existing configuration; and utilize data received from the network-based computerized process to implement a change or modification to the existing configuration, the change or modification comprising at least utilization of a different subset of the plurality of radio apparatus for wireless communication to or from the configurable computerized wireless device[par 0160, In other words, multiple uncertain fog networking opportunities can provide sufficient redundancy so as to ensure that at least one of the fog networking opportunities is likely to materialize. However, since only a subset (e.g., one) of the participating oversubscribed devices needs to satisfy the oversubscribed request, once the subset of the oversubscribed routine triggers and/or routine rules has been satisfied, the remaining participating oversubscribed devices can terminate their corresponding routine trigger and/or routine rules].


35. Schmitz and Ma create the configurable computerized wireless device of Claim 27, wherein the programmable logic array apparatus further comprises second logic configured to, when executed, cause the configurable computerized wireless device to: evaluate the obtained data to determine respective ranks of the one or more wireless network apparatus; and identify one or more second wireless network apparatus based at least on the determined ranks; wherein the change of the configuration of the at least one of the plurality of radio apparatus (i) is based at least on the evaluation, and (ii) comprises a change of the configuration of the at least one of the plurality of radio apparatus to establish data communication with the one or more second wireless network apparatus [par 0212,  In some variants, the privacy protections may be specific to a user (e.g., asymmetric encryption, public/private encryption, and/or various other user or device based security measures.) In other variants, the privacy protections may change as a function of e.g., time, location, content, and/or any number of other variants. Rotating or time changing encryption, geo-fence based security, and/or content based encryptions may be substituted with equivalent success].


36. Schmitz and Ma demonstrate the configurable computerized wireless device of Claim 35, wherein: the logic is further configured to, when executed, cause the configurable computerized wireless device to: obtain second data relating to one or more network conditions associated with each of a plurality of radio apparatus of each of the one or more wireless network apparatus [Schmitz, par 0149, in another such example, user routine data collection may only occur when there is sufficient power, memory, and/or processing capability to monitor user behavior. Common examples of system considerations include e.g., device resources and considerations (the aforementioned memory and processing capability as well as e.g., bandwidth, current tasks, prioritization schemes, etc.), network resources and considerations (e.g., network congestion, traffic load, quality of service, etc.), user considerations (e.g., user experience, responsiveness, latency, throughput, power consumption, performance, etc.) Still other considerations and/or triggering events may be used to collect user routine data], store the obtained second data; and evaluate the obtained second data to determine respective ranks of the plurality of radio apparatus of the one or more wireless network apparatus; and the determination of the respective ranks of the one or more wireless network apparatus is based at least one the respective ranks of the plurality of radio apparatus of the one or more wireless network apparatus [par 0104, 0105, the network architecture 100 is typically a “tree-and-branch” structure, and hence multiple tiered wireless access nodes may be linked to each other or cascaded via higher order tree and branch topologies. For example, a gNB 104n may be in data communication with one or more child nodes upstream (connected to the core network 102 or other intermediate nodes) or downstream (connected to a UE 106n). Tree topologies were well suited to the traditional centralized operation of cellular networks. For example, the core network 102 could control a user's network wide access via the aforementioned control plane. Additionally, overall network operation could be centrally managed by the network operator based on e.g., prevailing operational conditions in the network, changes in user population and/or makeup of users at the venue, business models]

37. Schmitz and Ma define the configurable computerized wireless device of Claim 36, wherein the logic is further configured to, when executed, cause the configurable computerized wireless device to: based on the evaluation of the obtained second data, generate a data structure of at least one of channel or link quality data for each of the plurality of radio apparatus of the one or more wireless network apparatus [Schmitz, par 0168, In particular, the network likely will be able to service both users or neither of the users (e.g., because they are both in-range or out-of-range) thus there may be network redundancy. In other words, the ability to establish longer range radio links may create and/or allow more redundancy for content and/or capabilities than the closest possible radio link. A managed network may choose to connect users which are farther apart, but which have access to different resources even at the expense of less link reliability, etc. For example, consider two commuters that are right next to one another. Each commuter may actually be configured to transmit and receive data via different fog networks that are farther away]. 





Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in further view of Ma (U.S. Pub NO. 2016/0149622 A1) in view of Jones (U.S. Pub No. 2021/0211887 A1).


28.Schmitz and Ma defines the configurable computerized wireless device of Claim 27, wherein: the plurality of radio apparatus each comprise transceiver apparatus compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution or 5G New Radio protocols [par 0109, Notably, existing 3GPP networks were designed around the cellular network paradigm and have always assumed that a UE would communicate with other logical entities via a cell (provided by a gNB, base station, wireless access point, etc.)].
 	Schmitz and Ma fail to show are configured to operate in at least one quasi-licensed frequency band; the configurable computerized wireless device comprises part of a Citizens Broadband Radio Service (CBRS)-compliant Fixed Wireless Access (FWA) device; and the at least one quasi-licensed frequency band comprises a CBRS band between 3.550 and 3.70 GHz, and the at least one quasi-licensed frequency band is assigned to the CBRS- compliant FWA device by a network spectrum allocation device.
 	In an analogous art Jones show are configured to operate in at least one quasi-licensed frequency band; the configurable computerized wireless device comprises part of a Citizens Broadband Radio Service (CBRS)-compliant Fixed Wireless Access (FWA) device; and the at least one quasi-licensed frequency band comprises a CBRS band between 3.550 and 3.70 GHz, and the at least one quasi-licensed frequency band is assigned to the CBRS- compliant FWA device by a network spectrum allocation device[par 0029,  Unlike the primary licensed RF band spectrum, the CBRS spectrum is governed by the Spectrum Access System (SAS) and operates within the 3.50 GHz band. The CBRS spectrum provides higher bandwidth but less geographic coverage relative to the primary licensed RF band spectrum. Therefore, to accommodate its lesser geographic coverage, the use of the CBRS spectrum may be beneficial within service segments closer to the base station node relative to service segments served by a primary licensed RF band spectrum]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma and Jones because this provides a dynamically provision available bandwidth within a cell of a base station node between multiple air-interface technologies.

Claim(s) 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in view of Ma (U.S. Pub NO. 2016/0149622 A1) in further view of Viana et al. (U.S. Pub No. 2003/0146826 A1).


29. Schmitz and Ma teach the configurable computerized wireless device of Claim 27, Schmitz and Ma fail to show wherein: each of the plurality of radio apparatus comprise one or more antenna elements having a beam width or dispersion less than or equal to a prescribed amount; and the configurable computerized wireless device further comprises a structure having an equilateral geometric shape with at least one of the one or more antenna elements associated with each of a respective facet of the structure.
 	In an analogous art Viana show wherein: each of the plurality of radio apparatus comprise one or more antenna elements having a beam width or dispersion less than or equal to a prescribed amount; and the configurable computerized wireless device further comprises a structure having an equilateral geometric shape with at least one of the one or more antenna elements associated with each of a respective facet of the structure [par 0079, plot of antenna system beams provided by combining predetermined ones of the external antenna elements and the resulting detection zone which can be provided by the BUA system 10 having a single full-width aperture operating in the near field. FIG. 8B shows a single full-width aperture split into right and left halves operating in the near field].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Jones, and Viana because this provides a backup aid indication system includes a sensor for providing detection coverage in a predetermined coverage zone behind a vehicle.


30. Schmitz, Ma, and Viana describe the configurable computerized wireless device of Claim 29, Schmitz and Ma fail to show wherein the prescribed amount comprises an amount such that an amount of beam overlap between two antenna elements of adjacent ones of the plurality of radio apparatus comprises approximately thirty percent (30%).
 	In an analogous art Viana show wherein the prescribed amount comprises an amount such that an amount of beam overlap between two antenna elements of adjacent ones of the plurality of radio apparatus comprises approximately thirty percent (30%) [par 0080, The resultant combined beam array factor is shown. The combined beams 226a and 226b approximately cover the back-up area in azimuth with an approximately twenty degree beam dispersion in elevation. A taper illumination on the sources using an aperture taper weighting provides a quasi-collimated beam in the near field]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Viana because this provides a backup aid indication system includes a sensor for providing detection coverage in a predetermined coverage zone behind a vehicle.

Claim(s) 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in view of Ma (U.S. Pub NO. 2016/0149622 A1) in further view of Ashrafi et al. (U.S. Pub No. 2018/0343567 A1).


31. Schmitz and Ma define the configurable computerized wireless device of claim 27, Schmitz and Ma fail to show wherein the logic is further configured to, when executed, cause the configurable computerized wireless device to: cause establishment of simultaneous wireless connections via at least two of the plurality of radio apparatus with respective ones of different network apparatus; and enable aggregation or disaggregation of packets associated with a common application of the configurable computerized wireless device from or to the simultaneous wireless connections, respectively.
 	In an analogous art Asrafi show wherein the logic is further configured to, when executed, cause the configurable computerized wireless device to: cause establishment of simultaneous wireless connections via at least two of the plurality of radio apparatus with respective ones of different network apparatus[par 0114, In heterogeneous networks, multi-connectivity helps provide an optimal user experience based on LTE and 5G capabilities, such as high bandwidth and rates of high frequency, network coverage and reliable mobility of low frequency, and accessible Wi-Fi. This could mean a combined coordination of licensed, shared and unlicensed bands to support power users that use high-bandwidth applications. In scenarios that require high bandwidth or continuity, a user requires multiple concurrent connections]; and enable aggregation or disaggregation of packets associated with a common application of the configurable computerized wireless device from or to the simultaneous wireless connections, respectively[par 0114, in scenarios that require high bandwidth or continuity, a user requires multiple concurrent connections. For example, data aggregation from multiple subscriptions to 5G, LTE, and Wi-Fi (licensed, shared and unlicensed bands) to aggregate and produce high bandwidth. An LTE network access has to maintain continuity after a user has accessed a 5G high-frequency small cell]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Ashrafi because this provides connections between a public wireless network and wireless devices includes a first interface to the public wireless network and at least one second interface to the wireless devices.


32. Schmitz, Ma, and Ashrafi illustrate the configurable computerized wireless device of claim 31, Schmitz and Jones fails to show wherein the aggregation or disaggregation of the packets comprises aggregation or disaggregation of the packets via a transport layer protocol operative to execute on a processing device of the configurable computerized wireless device.
 	In an analogous art Ashrafi show wherein the aggregation or disaggregation of the packets comprises aggregation or disaggregation of the packets via a transport layer protocol operative to execute on a processing device of the configurable computerized wireless device[par 0217, The OpenDaylight controller 2910 utilizes an application program interface 3004 for enabling communications between the controller 2910 and an orchestrator 2912. The orchestrator 2912 dynamically optimizes the small cell network by minimizing power and latency while maximizing the capacity of the network. The network KP/3002 must maintain a communication channel 2906 with the SDN controller 3004 in order to be able to exchange control plane messages with the small cell nodes 2908],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Ashrafi because this provides connections between a public wireless network and wireless devices includes a first interface to the public wireless network and at least one second interface to the wireless devices.


Response to Arguments


As a preliminary matter, when considering Claim 25 presented herein “as a whole” (required per MPEP § 2141.02), neither Schmitz nor Jones, whether considered individually or in combination, teach or suggest different configurable logic blocks (CLBs) (i.e., the one or more first CLBs, the one or more second CLBs, and the one or more third CLBs) that are recited in Applicant’s Claim 25 as presented herein.

The applicant’s argument are moot in view of newly rejected claims.


However, even assuming arguendo that the ALUs disclosed in Jones teach or suggest CLBs as recited in Claim 25 as presented herein (a points which is not conceded by Applicant), nowhere does Jones teach or suggest first ALUs are “configured for data communication with one or more of the plurality of radio apparatus via one or more input and output (I/O) contacts,” and second ALUs “comprising performance monitoring logic, the performance monitoring logic in data communication with at least a portion of the one or more first CLBs and configured to determine at least one performance parameter associated with wireless connections between the one or more radio apparatus and one or more respective serving base stations,” each of which would be required at a minimum by Applicant’s Claim 25 as presented herein. Rather, Jones discloses generally that the ALUs perform arithmetic and logical operations.

The applicant’s argument are moot in view of newly rejected claims.


Yet additionally, Schmitz is entirely silent with respect to “wherein the decision of which of the plurality of radio apparatus to utilize for subsequent operations of the wireless device comprises a decision to (i) utilize at least a first one of the plurality of radio apparatus during a first period of time and (11) utilize at least a second one of the plurality of radio apparatus during a second period of time, the first period of time not overlapping with the second period of time,” as recited in Claim 25 as presented herein.

The examiner respectfully disagrees in Schmitz shows in paragraph 0118, UE 206f is assigned a first uplink timeslot (t0) and UE 206g is assigned a second uplink timeslot. UE 206f and UE 206g directly communicate with one another without the benefit of further gNB 204 control. Notably, once the gNB 204 has assigned time slots to the UEs 206, the UEs 206 individually manage their shared resources. In some cases, the gNB 204 can even reuse resources that would otherwise be used to manage UE 206f and UE 206g;for example, by allocating those resources to a different UE (e.g., UE 206h). 
	The paragraph shows separate UEs utilizing specific time slots.



Applicant submits that each of Schmitz, Jones, and Ma appear to be entirely silent with respect to at least each of the features of (a) each of a plurality of radio apparatus being associated with a respective reconfigurable logic controller element, and (b) the respective reconfigurable logic controller elements enabling at least one of (1) each of the plurality of radio apparatus to be controlled individually, or (ii) two or more of the plurality of radio apparatus to be controlled collectively, each of which are recited in Claim 12 as amended herein.

The applicant’s argument are moot in view of newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468